Exhibit 10.32b



image_001.jpg [image_001.jpg] 





 



 



January 30, 2020



Middlesex Water Company

Pinelands Wastewater Company

Pinelands Water Company

Tidewater Environmental Services, Inc.

Tidewater Utilities, Inc.

Utility Service Affiliates (Perth Amboy) Inc.

Utility Service Affiliates Inc.

White Marsh Environmental Systems, Inc.

1500 Ronson Road

Iselin, New Jersey 08830-3049

Re: Renewal of Expiration Date for that certain $68,000,000.00 CommittedLine of
Credit (“Line of Credit”) extended by PNC Bank, National Association (the
“Bank”) to Middlesex Water Company, Pinelands Wastewater Company, Pinelands
Water Company, Tidewater Environmental Services, Inc., Tidewater Utilities,
Inc., Utility Service Affiliates (Perth Amboy) Inc., Utility Service Affiliates
Inc. and White Marsh Environmental Systems, Inc. (individually and collectively,
the “Borrower”).

Ladies/Gentlemen:

We are pleased to inform you that the Line of Credit has been renewed. The
Expiration Date of the Line of Credit, as set forth in that certain Amended and
Restated Committed Line of Credit Note executed and delivered by the Borrower to
the Bankdated October 22, 2019 (the “Note”) and/or that certain loan agreement
governing the Line of Credit (the “Loan Agreement”), has been extended from
January 31, 2021 to January 31, 2022, or such later date as may, in the Bank’s
sole discretion, be designated by the Bank by written notice from the Bank to
the Borrower. All sums due under the Note, the Loan Agreement or any related
documents, instruments and agreements (collectively as amended from time to
time, the “Loan Documents”) shall be due and payable on the Expiration Date, as
extended hereby. All other terms and conditions of the Loan Documents governing
the Line of Credit remain in full force and effect.

It has been a pleasure working with you and I look forward to a continued
successful relationship. Thank you again for your business.



Very truly yours,

 

 



PNC BANK, NATIONAL ASSOCIATION



 



 



By: /s/ Anthony Frasso



 



Print Name: Anthony Frasso

Title: Vice President



1

--------------------------------------------------------------------------------